Case 6:20-cv-00716-RBD-GJK Document 1 Filed 04/24/20 Page 1 of 13 PageID 1



                   UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


 JOHN FRANKLIN DEROSSETT,
           Plaintiff,

 vs.                                                     DOCKET No.
                                                         CIVIL ACTION

 WAYNE IVEY, in his official capacity as Sheriff of
 Brevard County, Florida Incorporated under the State
 of Florida

 (Fmr.) DEPUTY JASON ROBERTS, individually and
 as an employee of Wayne Ivey in his official capacity
 as Sheriff of Brevard County;

 DEPUTY PETER STEAD, individually and as an
 employee of Wayne Ivey in his official capacity as
 Sheriff of Brevard County;

 DEPUTY JOHN SMITH, individually and as an
 employee of Wayne Ivey in his official capacity as
 Sheriff of Brevard County:

                   Defendants
 ______________________________________/

                                 THIRD COMPLAINT
                            AND DEMAND FOR JURY TRIAL

         This action is brought by John Franklin DeRossett, individually, who was shot twice

 during a fusillade of more than forty bullets fired by law enforcement officers at DeRossett’s

 house at 1051 Covina Street, Port St. John, Florida 32927 in the evening hours of August 20,

 2015.

         This is an action for money damages brought pursuant to 42 U.S.C. §§ 1983 and

 1988, and the Fourth Amendment to the United States Constitution, and under the Laws of

 the State of Florida, against the Defendants, WAYNE IVEY, in his official capacity as
Case 6:20-cv-00716-RBD-GJK Document 1 Filed 04/24/20 Page 2 of 13 PageID 2



 Sheriff of Brevard County, (Fmr.) DEP JASON ROBERTS, individually and as an employee

 of Wayne Ivey in his official capacity as Sheriff of Brevard County, DEP. PETER STEAD,

 individually and as an employee of Wayne Ivey in his official capacity as Sheriff of Brevard

 County, DEPUTY JOHN SMITH, individually and as an employee of Wayne Ivey in his

 official capacity as Sheriff of Brevard County. The Plaintiff alleges as follows:

                                 JURISDICTION AND VENUE

 1. This is an action for damages that exceed $75,000.00, not including costs, attorney’s fees

     and prejudgment interest.

 2. The claims asserted herein arise under 42 U.S.C. §§ 1983 and 1988, the Fourth and

 Fourteenth Amendments to the United States Constitution, and the laws of the State of

 Florida.

 3. Venue is proper in the Middle District of Florida as the cause of action arose in

 Brevard County, Florida.

 4. This complaint is based on the individual and concerted conduct of the named defendants

     in using the police power of the State of Florida to deprive the Plaintiff of constitutional

     and civil rights. The defendants’ conduct individually and jointly, made under color of

     law violated the rights of John DeRossett under the Fourth Amendment to the United

     States Constitution, as well as the statutes and laws of Florida.

 5. The violations described in the complaint resulted from the policies, customs, patterns,

     and practices of the named government agencies and their employees.

 6. At all times material to this action, all defendants acted under color of state or local law.

                                            PARTIES

 7. At all times relevant hereto, Plaintiff JOHN FRANKLIN DEROSSETT resided at 1051

     Covina Street, Prt St. John, Florida 32927.
Case 6:20-cv-00716-RBD-GJK Document 1 Filed 04/24/20 Page 3 of 13 PageID 3



 8. On the day he was shot, JOHN FRANKLIN DEROSSETT, was a citizen of the State of

    Florida and resided in Brevard County, Florida.

 9. At all times material, plaintiff, JOHN FRANKLIN DEROSSETT, was sui juris and a

    resident of Brevard County, Florida.

 10. At all times relevant hereto, Defendant, WAYNE IVEY, in his official capacity as Sheriff

    of Brevard County, at all times material to this action was the Sheriff of Brevard County

    and acted in his official capacity as Sheriff of Brevard County.

 11. Brevard County is a County and political subdivision of the State of Florida, duly

    organized and existing under Florida law. At all times relevant to this complaint, Wayne

    Ivey, in his official capacity as Sheriff of Brevard County employed Defendants

    ROBERTS, STEAD, and SMITH.

 12. The defendant, DEPUTY ROBERTS, is a citizen of the State of Florida residing in

    Brevard County, is over the age of 18 years, is sui juris, and at all times material to this

    action, was a sworn deputy of the Brevard County Sherriff’s Office, headed by WAYNE

    IVEY, a municipal corporation, acting under color of law and was an agent, servant,

    employee of the WAYNE IVEY, acting within the course and scope of his employment.

 13. The defendant, DEPUTY STEAD, is a citizen of the State of Florida residing in Brevard

    County, is over the age of 18 years, is sui juris, and at all times material to this action,

    was a sworn deputy of the Brevard County Sherriff’s Office, headed by WAYNE IVEY,

    a municipal corporation, acting under color of law and was an agent, servant, employee

    of the WAYNE IVEY, acting within the course and scope of his employment.

 14. The defendant, DEPUTY SMITH, is a citizen of the State of Florida residing in Brevard

    County, is over the age of 18 years, is sui juris, and at all times material to this action,

    was a sworn deputy of the Brevard County Sherriff’s Office, headed by WAYNE IVEY,
Case 6:20-cv-00716-RBD-GJK Document 1 Filed 04/24/20 Page 4 of 13 PageID 4



    a municipal corporation, acting under color of law and was an agent, servant, employee

    of the WAYNE IVEY, acting within the course and scope of his employment.

                           FACTS COMMON TO ALL COUNTS

 15. Plaintiff JOHN FRANKLIN DEROSSETT readopts and re-alleges paragraph 1-14 above

    in its entirety and makes the same a part hereof by reference.

 16. On August 20, 2015, Plaintiff JOHN FRANKLIN DEROSETT was arrested by Deputies

    of the Brevard County Sheriff’s Office for three (3) counts of attempted first-degree

    murder of a law enforcement officer.

 17. Deputies STEAD, ROBERTS, and SMITH, all members of the Brevard County Sheriff’s

    Office Special Investigations Unit travelled to Plaintiff’s home in the late evening hours

    of August 20, 2015, without a warrant, to ostensibly execute a misdemeanor solicitation

    sting against the niece of Plaintiff, Mary Ellis.

 18. Deputy STEAD, on his first prostitution detail, had been texting Ellis pretending to be a

    “john” via a department issued cell phone for three hours prior to arriving at plaintiff’s

    home.

 19. All three of the Deputies were involved in an undercover prostitution detail at a nearby

    motel, but decided to leave their posts and physically go to plaintiff’s residence, an action

    that had never been done before by BCSO due to the danger and confusion that sort of

    action can cause, to effectuate this misdemeanor arrest.

 20. Deputy STEAD arrived to the residence in plain clothes at 9:30 at night, walked up to the

    front door, knocked, and was greeted by Ellis who invited him in and turned around.

 21. During the confusion of the investigation, but before anyone was arrested, Deputy

    STEAD, still dressed in plain clothes and posing as a “john,” attempted to apprehend and

    secure Ms. Ellis while she remained inside her house by forcefully grabbing her and

    dragging her out into Plaintiff’s dark front yard against Ellis’s will.
Case 6:20-cv-00716-RBD-GJK Document 1 Filed 04/24/20 Page 5 of 13 PageID 5



 22. Ms. Ellis immediately started screaming for help and attempted to free herself, which

     drew the attention of the Plaintiff, an off-duty part time security guard for Port Canaveral,

     who retrieved his firearm in an attempt to aid his niece, not knowing that any of the men

     present were law enforcement officers.

 23. Deputy ROBERTS joined Deputy STEAD, in physically attempting to apprehend Ellis in

     the front yard, while Deputy SMITH kept watch of the front of the house.

 24. Plaintiff left his bedroom and exited his residence to see several men actively trying to

     pull his niece away while she continued to scream for help.

 25. Plaintiff fired his weapon once into the air to attempt to scare off the attackers, who then

     all immediately returned fire.

 26. Plaintiff never heard anyone identify themselves as law enforcement or police.

 27. Plaintiff was struck twice by the deputies’ shots and was severely injured.

 28. Plaintiff did not initiate the extreme use of force against him, but only returned fire, after

     being fired upon.

 29. Plaintiff was a licensed security guard with a security clearance working at Port

     Canaveral at the time of the incident.

 30. After being treated for multiple gunshot wounds, Plaintiff was taken into custody of the

     Brevard County Jail and has remained incarcerated for the majority of his criminal case.

 31. On April 15, 2020, the Fifth District Court of Appeal issued an Opinion and Order

     granting Mr. DeRossett’s Petition for qualified immunity and directed the Circuit Court

     to discharge the case.

                                          COUNT ONE

             Defendant (Fmr.) Deputy Roberts’s Violation of 42 U.S.C. § 1983:
                  Excessive Use of Force Under the Fourth Amendment
Case 6:20-cv-00716-RBD-GJK Document 1 Filed 04/24/20 Page 6 of 13 PageID 6



 32. Plaintiff, JOHN FRANKLIN DEROSSETT, readopts and re-alleges paragraphs 1-31

     above in its entirety and makes the same a part hereof by reference.

 33. Plaintiff has the right under the Constitution of the United States to be secure from

     unlawful battery and unlawful restraint of his person and liberty, which may only be

     restricted upon due process of law under the Fourth and Fourteenth Amendments to the

     United States Constitution.

 34. On or about August 20, 2015, Defendant ROBERTS acting under color of law as an

     employee and agent of WAYNE IVEY, deprived Plaintiff of his rights under the United

     States Constitution, in violation of U.S.C. 1983, in that, without probable cause or

     reasonable suspicion that Plaintiff had committed a violation of the law, illegally shot,

     restrained, handcuffed, and searched Plaintiff’s person and property, thereby causing

     Plaintiff physical and emotional pain and suffering. Defendant ROBERTS had no legal

     right to restrain witness, Mary Ellis, in the way he did causing Plaintiff to come to her

     defense, or to fire on Plaintiff prior to identifying himself as law enforcement.

     Defendant’s violent action constituted excessive force, and cannot be accepted in

     civilized society.

 35. As a result, Plaintiff was deprived of his rights under the Fourth, and Fourteenth

     Amendments to the Constitution of the United States. Violation of these rights entitles

     Plaintiff to an award of damages for loss of those rights and the damages that resulted

     therefrom.

 36. Defendant ROBERTS knew that his actions would deprive Plaintiff of his Constitutional

     rights but proceeded with the unlawful actions with willful disregard for the

     consequences of said actions.

 37. As a direct result of Defendant ROBERT’S actions, Plaintiff has suffered damages,

     including but not limited to, physical inconvenience, physical discomfort and pain,
Case 6:20-cv-00716-RBD-GJK Document 1 Filed 04/24/20 Page 7 of 13 PageID 7



     physical suffering, medical expenses, legal fees, emotional damage, mental suffering,

     damage to his reputation, and all other damages associated with Plaintiff’s search and

     detention, which exist to this day and which emotional suffering and damage is likely to

     continue in the future.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, JOHN FRANKLIN DEROSSETT requests Judgment

 against Defendant, JASON ROBERTS for:

     a. a. Compensatory damages for the past and future pain and suffering, and past and

         future humiliation, emotional and embarrassment,

     b. Attorney’s fees and costs pursuant to 42 U.S.C. § 1988,

     c. Trial by jury on all issues so triable,

     d. Such other relief as the Court may deem just, proper and equitable.

                                          COUNT TWO

                  Defendant Deputy Stead’s Violation of 42 U.S.C. § 1983:
                   Excessive Use of Force Under the Fourth Amendment

 38. Plaintiff, JOHN FRANKLIN DEROSSETT, readopts and re-alleges paragraph 1-30

     above in its entirety and makes the same a part hereof by reference thereto.

 39. Plaintiff has the right under the Constitution of the United States to be secure from

     unlawful battery and unlawful restraint of his person and liberty, which may only be

     restricted upon due process of law under the Fourth and Fourteenth Amendments to the

     United States Constitution.

 40. On or about August 20, 2015, Defendants STEAD acting under color of law as an

     employee and agent of WAYNE IVEY, deprived Plaintiff of his rights under the United

     States Constitution, in violation of U.S.C. 1983, in that, without probable cause or

     reasonable suspicion that Plaintiff had committed a violation of the law, illegally shot,
Case 6:20-cv-00716-RBD-GJK Document 1 Filed 04/24/20 Page 8 of 13 PageID 8



     restrained, handcuffed, and searched Plaintiff’s person and property, thereby causing

     Plaintiff physical and emotional pain and suffering. Defendant STEAD had no legal right

     to attempt to restrain witness Mary Ellis, causing Plaintiff to come to her defense, or to

     fire on Plaintiff prior to identifying himself as law enforcement. Defendant’s violent

     action constituted excessive force and cannot be accepted in civilized society.

 41. As a result, Plaintiff was deprived of his rights under the Fourth, and Fourteenth

     Amendments to the Constitution of the United States. Violation of these rights entitles

     Plaintiff to an award of damages for loss of those rights and the damages that resulted

     therefrom.

 42. Defendant STEAD knew that his actions would deprive Plaintiff of his Constitutional

     rights but proceeded with the unlawful actions with willful disregard for the

     consequences of said actions.

 43. As a direct result of Defendant STEAD’S actions, Plaintiff has suffered damages,

     including, but not limited to, physical inconvenience, physical discomfort and pain,

     physical suffering, medical expenses, legal fees, emotional damage, mental suffering,

     damage to his reputation, and all other damages associated with Plaintiff’s search and

     detention, which exist to this day and which emotional suffering and damage is likely to

     continue in the future.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, JOHN FRANKLIN FEROSSETT requests Judgment

 against Defendant, PETER STEAD for:

     a. Compensatory damages for the past and future pain and suffering, and past and future

         humiliation, emotional and embarrassment,

     b. Attorney’s fees and costs pursuant to 42 U.S.C. § 1988,

     c. Trial by jury on all issues so triable,
Case 6:20-cv-00716-RBD-GJK Document 1 Filed 04/24/20 Page 9 of 13 PageID 9



     d. Such other relief as the Court may deem just, proper and equitable.

                                        COUNT THREE

                  Defendant Deputy Smith’s Violation of 42 U.S.C. § 1983:
                   Excessive Use of Force Under the Fourth Amendment

 44. Plaintiff, JOHN FRANKLIN DEROSSETT, readopts and re-alleges paragraph 1- 30

     above in its entirety and makes the same a part hereof by reference.

 45. Plaintiff has the right under the Constitution of the United States to be secure from

     unlawful battery and unlawful restraint of his person and liberty, which may only be

     restricted upon due process of law under the Fourth and Fourteenth Amendments to the

     United States Constitution.

 46. On or about August 20, 2015, Defendant SMITH acting under color of law as an

     employee and agent of WAYNE IVEY, deprived Plaintiff of his rights under the United

     States Constitution, in violation of U.S.C. 1983, in that, without probable cause or

     reasonable suspicion that Plaintiff had committed a violation of the law, illegally shot,

     restrained, handcuffed, and searched Plaintiff’s person and property, thereby causing

     Plaintiff physical and emotional pain and suffering. Defendant SMITH had no legal right

     attempt to restrain witness Mary Ellis, causing Plaintiff to come to her defense, or to fire

     on Plaintiff prior to identifying himself as law enforcement. Defendant’s violent action

     constituted excessive force, and cannot be accepted in civilized society.

 47. As a result, Plaintiff was deprived of his rights under the Fourth, and Fourteenth

     Amendments to the Constitution of the United States. Violation of these rights entitles

     Plaintiff to an award of damages for loss of those rights and the damages that resulted

     therefrom.
Case 6:20-cv-00716-RBD-GJK Document 1 Filed 04/24/20 Page 10 of 13 PageID 10



   48. Defendant SMITH knew that his actions would deprive Plaintiff of his Constitutional

       rights but proceeded with the unlawful actions with willful disregard for the

       consequences of said actions.

   49. As a direct result of Defendant SMITH’S actions, Plaintiff has suffered damages,

       including, but not limited to, physical inconvenience, physical discomfort and pain,

       physical suffering, medical expenses, emotional damage, mental suffering, damage to his

       reputation, and all other damages associated with Plaintiff’s search and detention, which

       exist to this day and which emotional suffering and damage is likely to continue in the

       future.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, JOHN FRANKLIN DEROSSETT requests Judgment

   against Defendant SMITH for:

       a. Compensatory damages for the past and future pain and suffering, and past and future

           humiliation, emotional and embarrassment,

       b. Attorney’s fees and costs pursuant to 42 U.S.C. § 1988,

       c. Trial by jury on all issues so triable,

       d. Such other relief as the Court may deem just, proper and equitable.

                                           COUNT FOUR

          Violation of 42 U.S.C. § 1983: Excessive Use of Force Under the Fourth
        Amendment (Monell Claim) by Defendant Wayne Ivey, in his official capacity
                               as Sheriff of Brevard County

   50. Plaintiff, JOHN FRANKLIN DEROSSETT, readopts and re-alleges paragraph 1- 30

       above in its entirety and makes the same a part hereof by reference.

   51. Plaintiff has the right under the Constitution of the United States to be secure from

       unlawful battery and unlawful restraint of his person and liberty, which may only be
Case 6:20-cv-00716-RBD-GJK Document 1 Filed 04/24/20 Page 11 of 13 PageID 11



       restricted upon due process of law under the Fourth and Fourteenth Amendments to the

       United States Constitution.

   52. Because Deputies Roberts, Stead, and Smith shot Plaintiff pursuant to the policies,

       procedures and customs of Defendant Wayne Ivey, in his official capacity as Sheriff of

       Brevard County, the Defendant Wayne Ivey, in his official capacity as Sheriff of Brevard

       County was the moving force behind the violation of John DeRossett’s federally

       protected Fourth Amendment right to be free from state-sponsored use of excessive force.

   53. The official policies, procedures, and customs of Defendant Wayne Ivey, in his official

       capacity as Sheriff of Brevard County, directly and proximately caused the unlawful

       shooting of John DeRossett.

   54. As a direct result of these actions, Plaintiff has suffered damages, including, but not

       limited to, physical inconvenience, physical discomfort and pain, physical suffering,

       medical expenses, emotional damage, mental suffering, damage to his reputation, and all

       other damages associated with Plaintiff’s search and detention, which exist to this day

       and which emotional suffering and damage is likely to continue in the future.

   55. By reason of the acts, omissions, wrongs, and other acts perpetrated by the Defendants

       herein, individually, severally, and collectively, in depriving plaintiff, John DeRossett, of

       valuable constitutional rights, it was necessary for him to seek and retain the services of

       legal counsel to attempt the redress of the constitutional rights deprived. Thus, Plaintiff

       has incurred substantial and reasonable attorney fees and costs that he is entitled to

       recover from Defendants pursuant to 42. U.S.C. § 1988 and under Florida law.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, JOHN FRANKLIN DEROSSETT requests Judgment

   against Defendant IVEY for:
Case 6:20-cv-00716-RBD-GJK Document 1 Filed 04/24/20 Page 12 of 13 PageID 12



       a. Compensatory damages for the past and future pain and suffering, and past and future

           humiliation, emotional and embarrassment,

       b. Attorney’s fees and costs pursuant to 42 U.S.C. § 1988,

       c. Trial by jury on all issues so triable,

       d. Such other relief as the Court may deem just, proper and equitable.

                                             COUNT FIVE

         Violation of 42 U.S.C. § 1983: Deliberate Indifference in the Failure to Train
               and Supervise Under the Fourth Amendment (Monell Claim) By
         Defendant Wayne Ivey in his official capacity as Sheriff of Brevard County

   56. Plaintiff, JOHN FRANKLIN DEROSSETT, readopts and re-alleges paragraph 1- 30

       above in its entirety and makes the same a part hereof by reference.

   57. Sheriff Ivey, in his official capacity as Sheriff of Brevard County, and Deputies Roberts,

       Stead, and Smith, in their individual capacity, illegally detained John DeRossett in

       violation of the Fourth Amendment to the United States Constitution.

   58. Plaintiff has the right under the Constitution of the United States to be secure from

       unlawful battery and unlawful restraint of his person and liberty, which may only be

       restricted upon due process of law under the Fourth and Fourteenth Amendments to the

       United States Constitution.

   59. Wayne Ivey in his official capacity as Sheriff of Brevard County knew of a need to train

       and/or supervise deputy sheriffs while executing an undercover misdemeanor solicitation

       sting. Instead, Deputy Stead, a person who had virtually no training on this sort of

       operation, was on his fourth day working with the BCSO Special Investigations Unit, and

       had never conducted a solicitation detail before, recklessly went to Plaintiff’s house and

       forcefully grabbed a resident out against her will and without a warrant. Deputies Roberts

       and Smith also assisted in this ill-fated plan, which directly led to the Plaintiff being shot

       at over forty times and shot twice.
Case 6:20-cv-00716-RBD-GJK Document 1 Filed 04/24/20 Page 13 of 13 PageID 13



   60. As a direct result of these actions, Plaintiff has suffered damages, including, but not

       limited to, physical inconvenience, physical discomfort and pain, physical suffering,

       medical expenses, emotional damage, mental suffering, damage to his reputation, and all

       other damages associated with Plaintiff’s search and detention, which exist to this day

       and which emotional suffering and damage is likely to continue in the future.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiff, JOHN FRANKLIN DEROSSETT requests Judgment

   against Defendant IVEY for:

       a. Compensatory damages for the past and future pain and suffering, and past and future

           humiliation, emotional and embarrassment,

       b. Attorney’s fees and costs pursuant to 42 U.S.C. § 1988,

       c. Trial by jury on all issues so triable,

       d. Such other relief as the Court may deem just, proper and equitable.

                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on April 22, 2020 I filed a copy of the forgoing with

   the Clerk of the Court.


                                                    Respectfully Submitted,

                                                    /s/Thomas B. Luka___________________
                                                    THOMAS B. LUKA
                                                    Florida Bar No. 187770
                                                    710 Vassar Street
                                                    Orlando FL. 32804
                                                    Telephone: (407) 841-7400
                                                    Fax; (407) 841-7887
                                                    E-mail: tomluka@hotmail.com
